OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                           AUSTIN




Bcmorable 0. 9. Clark, Ohalnara
Board of Water SQ@,nwm+
Austin, Tex.aa




          WI banI reoelved yvuP
ing whether suds appmprLatoU
ne6Ps ?or *atlvammeasurmt
statlstloalo6mplLrtfaas
mm#rarJbeusedttopa~
ohased by the 0. 8. 0001
m6asur6m6utvork ia tbls
you3 lstt6r as follmfst
        :




          "Itkoarryingon atreua mmfmr6m6nt work it
     is n6cesaary Top the Bosrd of Water BrrgLneers
     end the U. 8. Oeolo$ha~ Survey to cwn and
     operate a number of automobiles. some OS tbeee
Honorable 0. 9. Olark, Obalrmsn, Page 2


     automobilesare purobaretl    vith Fedex%1 SuMs
     ma some vlth State Suads, but all awe assipaed
     to, and used exaluslvelyin oooperrtlvestream
     measurementwork &I Texae streams. Heretofore
     It baa been the praotloe OS the Board OS Water
     Eggine8l’B to SppPOVe   for payment aocounts eover-
     ing repairs and parts for automobiles used ln
     stream measumnent~out ot state Smds amdo avail-
     able for that purpose, by the Is@sleture, regard-
     less of whether the automobilewas purchasedtlth
     Federal or vfth State Suads. At other timss the
     U. S. C+eological   Survey bar paid suoh aooomta
     without regard to tbe funds out OS which the auto-
     mobilewas pumhased. The onlgrequlremimtbelng
     that the autcmobfle Is used In stream meaeursPtsnt
     work io             T8z(LS.’


             Wehsvebbeninionaedbfyorurde~trPlmtthstths
autamobilerpurebasedwltbSed.ral Sunds allotted to the
Taxas Division of the U. S. Oeologiaal Survey playbe used
OnlyinTexse.       M have also bean Momsed that all the data
obtalned by the employees,whethec federal or state employees,
who um these     ooss, is used by, and is ap file 9n, your
offloe.
          The item o? appropMatlon w%th VU&                     you are oopoerp-
ed scads 0s ?ollws:
                         'STATR BOARD OF WATER IBIGllJEXRS




     “3 .       stream           nl8asurem8?lt,         topo-
                graphio surveys and statls-
                tical oompilatlcmsin co-
                operationwith U. 8. Oov-
                ernment- - - - - - .$20,000.00                     ~20,000.00
     It+    c    l


                (y;              1 39, 46th Leg., R. S., SP. L., Ch. 6.
                     .       .   &?7r     P.      64)
    Honorable 0. S. Clark, Ohalmsn, Page 3


             Ye are of the opinim that the ?3md11mentioneulin
    above quoted appropriationrvrybe used for the payment of
    the repairs to the automobilesused in suoh vork.
                  It Is msraifestthat autasoblleaare neaessary to
    aooompltih effeotlvelystream measurment and topographio
    surveyvork. Employees andeqtipmsntmustbetransported.
    It ia lHtC88~       that these automobllesmust be kept ln re-
    pair so that the stream measurementvork aan be satlsSaotorlly
    oarried out; it follows, therefore,that repaim to the oars
    may be paid Sroa the above mentlamd appoprlatlan. .we
    Term11 v. Sparks, 104 Tex. 191, 135 8. W. 519.
              Hwt these oars be ovmdbythfs       StatebeSore pay-
    ment for repairs nny be mada with S*te Sunds? Ve thiak not.
    You state that the Board of Water R@neers has a written
    agroammat vlth the SurSacie Water Divlslon of the U. 8. Oeo-
    logleal Survey vherebbgthe Pederal govezmmmt at&es dollar
    for dollar in orrrging GUIatram MB           trorkinfexan.
    The appropriotlanto the Board of Water Ea&n*bra in asde
    for "Streammeasurement. . . ia ooopmatlan with D. 8. Qov-
    erxuwnt." (Bnrphasls ours). 1% is appamat that funds
    ior repalra on these cars vould be "in oooperatim ,iths8%.
    Oovernaent2 The instant sltuatlaa msy vell be campwed to
    an autorwbZle lease oontraot vhe;ricby the lessee agrees to
    keep the automobile in repair.
              You state in your letter that in the past the
    Board of Water Ibglneers has approved folrpaymsnt aaooumts
    covering repair8 to automobiles used in stmam measureme&
    vork re@wdless of vhether suoh automobilesvera purchased
    vlth federal funds or vlth 8tate funds. We deem it proper
    to quote Srm Oorpus Ja     Volume 59, pages-263-264,as Ool-
    lOVl5:

                 ”   l   l&%mn the meaning of aa appro-
                             4
             priation aot is doubtful the constrwtlon
             placed upon It by the offloera aharged vith
             @he admlnistratlaathereof is entitled to con-
             siderablemight, but is no: controlUng when
             it ia clearly wxong. 4 4 4




I
Honorable 0. 8. Clark,   -,         Pa@ 4


          In viev o? the foregoing,it 18 the oansldemd
opinion OS this departaumt that the Board of Water IBglneers
may legally approve for payment, snd the account&g offlalals
of this State may legally pay, vowhera covering repairs to
the lutcuuobllespurohaaed vith Federal Smds allotted to the
Texas Dlvlslon of the U. 9. Oeological Survey for stream
meaaumment when suah automobilesare assigned   to and used
exoluslvelyin swh work.
                                    Very truly yours
                              AT-           GENERAL OF TEXAB

                                             2%4.-.+
                                              JsmsP.Eart
                                                  Assistant